413 U.S. 836 (1973)
ALEXANDER ET AL.
v.
VIRGINIA
No. 71-1315.
Supreme Court of the United States.
Argued October 19, 1972.
Decided June 25, 1973.
CERTIORARI TO THE SUPREME COURT OF VIRGINIA
Stanley M. Dietz argued the cause and filed a brief for petitioners.
James E. Kulp, Assistant Attorney General of Virginia, argued the cause for respondent. With him on the brief were Andrew P. Miller, Attorney General, and Robert E. Shepherd, Jr., Assistant Attorney General.[*]
PER CURIAM.
The judgment of the Supreme Court of Virginia is vacated and the case is remanded for further proceedings not inconsistent with Miller v. California, ante, at 23-25, Paris Adult Theatre I v. Slaton, ante, at 58 n. 7, and Heller v. New York, ante, p. 483. See United States v. 12 200-ft. Reels of Film, ante, at 129-130 and n. 7. A trial by jury is not constitutionally required in this state civil proceeding pursuant to § 18.1-236.3 of the Code of Virginia, 1950, as amended. See Melancon v. McKeithen, 345 F. Supp. 1025, 1027, 1035-1045, 1048 (ED La.), aff'd sub nom. Mayes v. Ellis, 409 U.S. 943 (1972), and Hill v. McKeithen, *837 409 U.S. 943 (1972). Cf. Kingsley Books, Inc. v. Brown, 354 U.S. 436, 443-444 (1957).
Vacated and remanded.
MR. JUSTICE DOUGLAS would reverse the judgment of the Supreme Court of Virginia. See Miller v. California, ante, p. 37 (DOUGLAS, J., dissenting).
MR. JUSTICE BRENNAN, with whom MR. JUSTICE STEWART and MR. JUSTICE MARSHALL join, dissenting.
I would reverse the judgment of the Supreme Court of Virginia and remand the case for further proceedings not inconsistent with my dissenting opinion in Paris Adult Theatre I v. Slaton, ante, p. 73. See my dissent in Miller v. California, ante, p. 47.
NOTES
[*]  Ralph J. Schwarz, Jr., Mel S. Friedman, and Joel Hirschhorn filed a brief for the First Amendment Lawyers' Association as amicus curiae urging reversal.